Title: To James Madison from Colin and James Ross, 14 September 1803
From: Ross, Colin,Ross, James
To: Madison, James


Sir
Fredg. 14h Sept 1803
As we cannot meet your wishes respecting a purchase of your Tobacco if you will ship it to our friends in Liverpool any advance that may be wanted shall be made in this Country either in Bills or Money. Freight that will not exceed 80/ & 5/ p Ct P. Hhd which may be said to be the only charge that has advanced in consequence of the war for our last letters fr. London 16h July mention of considerable Shipments from this Country having been insur’d at 2½ p Cent. Respectfully We remain Sir Your mo. Ob. Servts
Colin & James Ross
 

   
   RC (DLC). Addressed to JM at Orange and marked “Thomas Macon Esqr.”


